Title: To Benjamin Franklin from Juliana Ritchie, 20 April 1781
From: Ritchie, Juliana
To: Franklin, Benjamin


Sir
Cambray April 20th. 1781.
The Many proofs—that I have experienced of your good nature—& politeness—leads me to hope that I shall meet your kind pardon for the liberty I take in troubleing you with the enclosed letter which contains one for my husband; you’ll, add to my great debt of gratitude—by delivering it to Mr. Shaffer—before that gentleman leaves Paris. He will repay you the postage— at my request.
I hope you continue to enjoy good health, with every other Blessing—this world affords—& which you so truely merrit.
I have a great favor to ask from you Sir which is—that you will give my husband leave to address a letter for me—under cover to you & that when such letter arrives with you—you will take the trouble to forward it to me by the post in this condesention you will greatly oblige one who is with unfeigned esteem Sir your greatly obliged humble servant
Juliana Ritchie
Mr. Franklin
 
Addressed: Benjamin Franklin Esqr.
Notation: Mrs. Ritchie Apr 20 1781
